Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/05/2022 has been entered.
 
Status of the claims
This Office Action is responsive to the amendment filed on 10/12/2021.
Claims 1, 9 and 15 have been amended.
Claims 1-5, 7-11, 13-17 and 19-23 remain in the application.
Examiner’s Remarks
Exemplary pending claim 1 reads as follow:
1. (Currently Amended) A method for determining a data transmission mode as applied to a network device, the method comprising: 
obtaining at least one input parameter, wherein the at least one input parameter comprises at least transmission related information reported by a terminal device or related information of a network side; 

sending the data transmission mode to the terminal device, wherein the data transmission mode for the terminal device comprises 
According to the current amendment, the following limitation “a link aggregation mode” is removed. The alternatives are:
---
a link switching mode; 
or 
a packet duplication mode. 
Interview 
In the interview during advisory the Examiner indicated that the current amendment would not put the claims 1, 9 and 15 in condition for allowance. The Examiner further invited Applicant’s representative Zhiwei Zou to further discussion and amendment in a telephone call following the advisory.
New Search
Upon a new search Pub. US 201/0098250 A1 to Vrzic et al. is found. Vrzic discloses data transmission modes change. For instance, determine the best transmission mode for the UE, UE receives criteria to determine when to activate packet duplication (mode).

Independent claims 9 and 15 recite similar limitation, and are rejected as indicated in claim 1.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 7, 9, 13, 15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2017/0264404 A1 hereinafter Huang in view Kim et al. US 20120257601 A1 and further in view of Pub. US 201/0098250 A1 to Vrzic et al. hereinafter Vrzic.

Regarding claim 1. Huang discloses A method for determining a data transmission mode as applied to a network device, the method comprising: 
obtaining at least one input parameter, wherein the at least one input parameter comprises at least transmission related information reported by a terminal device or related information of a network side, [0083], [0085]; obtaining transmission mode information by the network side device; see [0093]-[0094]; 
determining a data transmission mode for the terminal device based on the at least one input parameter, [0095], [0096]; transmission mode information determined based on obtained terminal status information and channel state information.
Huang discloses the claimed invention except explicitly sending the data transmission mode to the terminal device, wherein the data transmission mode for the terminal device comprises a link aggregation mode, a link switching mode, or a packet duplication mode.
Kim discloses sending the data transmission mode to the terminal device [0060]; eNB transmits MAC CE to the UE for data transmission. Further, [0062]-[0063]; eNB sends to the UE indication for data transmission, (in the form of PDCCH order).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Huang with Kim to control transmission based on terminal reported signals to activate data transmission, see [0060].
However Huang as modified with Kim does not disclose wherein the data transmission mode for the terminal device comprises a link aggregation mode, a link switching mode, or a packet duplication mode.
Vrzic discloses wherein the data transmission mode for the terminal device comprises a link switching mode, or a packet duplication mode, [0154], [0157], [0186] and [0190] and figs. 14-16; transmission mode for the UE, UE receives criteria to determine when to activate packet duplication.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Huang and Kim with Vrzic to establish and maintain data connection see abstract.

Regarding claim 2. Huang discloses the claimed invention except explicitly wherein sending the data transmission mode to the terminal device comprises sending an order including the data transmission mode to the terminal device in a form of a media access control (MAC) control element (CE).
	Kim discloses sending the data transmission mode to the terminal device comprises sending an order including the data transmission mode to the terminal device in a form of a media access control (MAC) control element (CE), [0060]; eNB transmits MAC CE to the UE for data transmission.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Huang with Kim to control transmission based on terminal reported signals to activate data transmission, see [0060].

Regarding claim 3. Huang discloses the claimed invention except explicitly wherein sending the data transmission mode to the terminal device comprises sending an order including the data transmission mode to the terminal device in a form of a physical downlink control channel order.
	Kim discloses wherein sending the data transmission mode to the terminal device comprises sending an order including the data transmission mode to the terminal device in a form of a physical downlink control channel order, [0062]-[0063]; eNB sends to the UE indication for data transmission, (in the form of PDCCH order).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Huang with Kim to control transmission based on terminal reported signals, see [0063].

Regarding claim 7. Huang discloses wherein the transmission related information reported by the terminal device comprises at least one of: a channel-specific measurement value reported by the terminal device; or data transmission mode indication information reported by the terminal device, [0107]-[0108]; obtaining the transmission mode information in the form of status information reported/sent by the terminal to the network device. 

Regarding claim 9. Huang discloses A network device comprising: a communications unit, configured to: 
obtain at least one input parameter, wherein the at least one input parameter includes at least transmission related information reported by a terminal device or related information of a network side, [0083], [0085]; obtaining transmission mode information by the network side device; see [0093]-[0094]; and 
a processing unit, configured to determine the data transmission mode for the terminal device based on the at least one input parameter, [0226]; fig. 27; processor 274 is configured to obtain transmission mode information; [0095], [0096]; transmission mode information determined based on obtained terminal status information and channel state information.
Huang discloses the claimed invention except explicitly send a data transmission mode to the terminal device; and wherein the data transmission mode for the terminal device comprises a link switching mode, or a packet duplication mode.
Kim discloses sending the data transmission mode to the terminal device [0060]; eNB transmits MAC CE to the UE for data transmission. Further, [0062]-[0063]; eNB sends to the UE indication for data transmission, (in the form of PDCCH order).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Huang with Kim to control transmission based on terminal reported signals to activate data transmission, see [0060].
However Huang as modified with Kim does not disclose wherein the data transmission mode for the terminal device comprises a link aggregation mode, a link switching mode, or a packet duplication mode.
Vrzic discloses wherein the data transmission mode for the terminal device comprises a link switching mode, or a packet duplication mode, [0154], [0157], [0186] and [0190] and figs. 14-16; transmission mode for the UE, UE receives criteria to determine when to activate packet duplication.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Huang and Kim with Vrzic to establish and maintain data connection see abstract.

Regarding claim 13. Huang discloses, wherein the transmission related information reported by the terminal device comprises at least one of: a channel-specific measurement value reported by the terminal device; or data transmission mode indication information reported by the terminal device, [0107]-[0108]; obtaining the transmission mode information in the form of status information reported/sent by the terminal to the network device. 

Regarding claim 15. Huang discloses A non-transitory computer readable storage medium containing instructions that, when executed by a computer system, cause the computer system to perform operations including: 
obtaining at least one input parameter, wherein the at least one input parameter comprises at least one of transmission related information reported by a terminal device or related information of a network side, [0083], [0085]; obtaining transmission mode information by the network side device; see [0093]-[0094];  
[0095], [0096]; transmission mode information determined based on obtained terminal status information and channel state information; and 
Huang discloses the claimed invention except explicitly send a data transmission mode to the terminal device, wherein the data transmission mode for the terminal device comprises a link aggregation mode, a link switching mode, or a packet duplication mode.
Kim discloses sending the data transmission mode to the terminal device [0060]; eNB transmits MAC CE to the UE for data transmission. Further, [0062]-[0063]; eNB sends to the UE indication for data transmission, (in the form of PDCCH order).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Huang with Kim to control transmission based on terminal reported signals to activate data transmission, see [0060].
However Huang as modified with Kim does not disclose wherein the data transmission mode for the terminal device comprises a link switching mode, or a packet duplication mode.
Vrzic discloses wherein the data transmission mode for the terminal device comprises a link switching mode, or a packet duplication mode, [0154], [0157], [0186] and [0190] and figs. 14-16; transmission mode for the UE, UE receives criteria to determine when to activate packet duplication.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Huang and Kim with Vrzic to establish and maintain data connection see abstract.
Regarding claim 19. Huang discloses wherein the transmission related information reported by the terminal device comprises at least one of: a channel-specific measurement value reported by the terminal device; or data transmission mode indication information reported by the terminal device, [0107]-[0108]; obtaining the transmission mode information in the form of status information reported/sent by the terminal to the network device. 

Regarding claim 21. Huang discloses, wherein the data transmission mode is jointly determined with reference to the transmission related information reported by the terminal device, [0094]-[0097]:  and the related information of the network side, [0094]-[0097]: while network side device receives first terminal status information sent by the terminal first network side device sends the first channel state information and the first terminal status information to the controller, so that the controller configures the transmission mode information according to the first terminal status information.

Claim 4-5, 10-11, 16-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2017/0264404 A1 hereinafter Huang in view of CAI et al. US 2015/0281912 A1 hereinafter CAI.
Regarding claim 4. Huang discloses the claimed invention except explicitly wherein sending the data transmission mode to the terminal device comprises sending an order including the data transmission mode to the terminal device in a form of radio resource control (RRC) signaling. 
	CAI discloses data transmission mode to the terminal device comprises sending an order including the data transmission mode to the terminal device in a form of radio resource control [0059]; base station may use RRC signaling to indicate the transmission modes to the UE.
	Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Huang with CAI for the network device to configure the base station to configure CSI reporting using RRC signaling, see [0057] and [0059].

Regarding claim 5. Huang discloses the claimed invention except explicitly, wherein the order includes bearer information used to change the data transmission mode. 
CAI discloses, wherein the order including the data transmission mode further includes bearer information used to change the data transmission mode, transmission mode effected caused by bearer establishment because: [0059]: base station indicates transmission mode when a Data Radio Bearer (DRB) is established.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Huang with CAI for the network device to indicate the transmission mode when a Data Radio Bearer (DRB) is established, see [0059].

Regarding claim 10.  Huang discloses the claimed invention except explicitly wherein the communications unit is further configured to send an order including the data transmission mode to the terminal device as one or more of: a media access control (MAC) control element (CE); 
a physical downlink control channel order; or radio resource control (RRC) signaling. 
CAI discloses the communications unit is further configured to send an order including the data transmission mode to the terminal device as radio resource control (RRC) signaling, [0059]; base station may use RRC signaling to indicate the transmission modes to the UE.
	Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Huang with CAI for the network device to configure the base station to configure CSI reporting using RRC signaling, see [0057] and [0059].

Regarding claim 11. Huang discloses the claimed invention except explicitly, wherein the order including the data transmission mode further includes bearer information used to change the data transmission mode. 
	CAI discloses, wherein the order including the data transmission mode further includes bearer information used to change the data transmission mode transmission mode effected caused by bearer establishment because: [0059]: base station indicates transmission mode when a Data Radio Bearer (DRB) is established.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Huang with CAI for the network device to indicate the transmission mode when a Data Radio Bearer (DRB) is established, see [0059].

Regarding claim 16. Huang discloses the claimed invention except explicitly, wherein sending the data transmission mode to the terminal device comprises sending an order including the data transmission mode to the terminal device as one or more of: a media access control (MAC) 
CCI discloses the communications unit is further configured to send an order including the data transmission mode to the terminal device as radio resource control (RRC) signaling, [0059]; base station may use RRC signaling to indicate the transmission modes to the UE.
	Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Huang with CAI for the network device to configure the base station to configure CSI reporting using RRC signaling, see [0057] and [0059].

Regarding claim 17. Huang discloses the claimed invention except explicitly wherein the order including the data transmission mode further includes bearer information used to change the data transmission mode. 
CAI discloses, wherein the order including the data transmission mode further includes bearer information used to change the data transmission mode, transmission mode effected caused by bearer establishment because: [0059]: base station indicates transmission mode when a Data Radio Bearer (DRB) is established.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Huang with CAI for the network device to indicate the transmission mode when a Data Radio Bearer (DRB) is established, see [0059].

Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 20170264404 A1 hereinafter Huang in view of DAI et al. US 2017/0041829 A1 hereinafter DAI.

Regarding claim 8. Huang discloses the claimed invention except explicitly wherein the related information of the network side comprises at least one of: a quality of service QoS requirement of the terminal device; an uplink channel condition obtained by the network side through measurement; a data receiving error ratio obtained by the network side through statistics; or load information of the network side. 
	DAI discloses wherein the related information of the network side comprises at least one of: a quality of service QoS requirement of the terminal device, [0187]; sending node evaluates current service demand, such as Quality of service (QoS) and service type, and determines data transmission mode.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Huang with DAI to form a wider band, see [0039].

Regarding claim 14. Huang discloses the claimed invention except explicitly, wherein the related information of the network side comprises at least one of: a quality of service QoS requirement of the terminal device; an uplink channel condition obtained by the network side through measurement; 
a data receiving error ratio obtained by the network side through statistics; or load information of the network side. 
DAI discloses wherein the related information of the network side comprises at least one of: a quality of service QoS requirement of the terminal device, [0187]; sending node evaluates current service demand, such as Quality of service (QoS) and service type, and determines data transmission mode.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Huang with DAI to form a wider band, see [0039].

Regarding claim 20. Huang discloses the claimed invention except explicitly wherein the related information of the network side comprises at least one of: a quality of service QoS requirement of the terminal device; an uplink channel condition obtained by the network side through measurement; a data receiving error ratio obtained by the network side through statistics; or load information of the network side.
DAI discloses wherein the related information of the network side comprises at least one of: a quality of service QoS requirement of the terminal device, [0187]; sending node evaluates current service demand, such as Quality of service (QoS) and service type, and determines data transmission mode.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Huang with DAI to form a wider band, see [0039].

Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is indicated allowable because no prior art or combination of prior art discloses that 
when more than one data transmission mode is determined with reference to the transmission related information reported by the terminal device, the data transmission mode is redetermined with reference to the related information of the network side.

Claim 23 is indicated allowable because no prior art or combination of prior art discloses that 
the transmission related information reported by the terminal device and the related information of the network side are set different priorities to determine the data transmission mode.
A review of the new-found art Pub. US 201/0098250 A1 to Vrzic et al. does not teach limitations of claims 22 and 23. Therefore, these claims are still objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
While claim 22 recites that: when more than one data transmission mode is determined with reference to the transmission related information reported by the terminal device, the data transmission mode is redetermined with reference to the related information of the network side, Pub. US 201/0098250 A1 to Vrzic et al. discloses the network node can instruct a UE in packet duplication mode to change modes, [0192]-[0196].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414